DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendments, remarks, etc.) filed on January 28, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 5 through 16 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 11, 2020.

Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP 2005-198361 (hereinafter “JP’361”)1 in view of U.S. Publication 2010/0327690 to Umeda et al (hereafter “Umeda”).
Claim 1:  JP’361 discloses a method of manufacturing a laminated core (e.g. 2, in Fig. 1) comprising:
supplying a workpiece plate (4, in Fig. 1, ST1, ST2) to a die (e.g. 6, 62, 65, in Fig. 5);
obtaining a substantially square processed body by punching the workpiece plate using the die (e.g. ST1 to ST6, ¶¶ [0019] – [0025]); and
obtaining a laminated core (2) by laminating and fastening a plurality of processed bodies (e.g. ST7, ST8, ¶ [0025]);
wherein obtaining the substantially square processed body includes a slit forming step of forming a slit (e.g. 41, 42, ST1, ST2) outside a processed body forming area (e.g. 45) in the workpiece plate along a long side (elongated side of 4) of the processed body forming area, 
wherein the processed body forming area corresponds to an area (e.g. inside of 45, in Figs. 3 or 6) formed as the processed body;
an inner diameter removal step of punching a center portion (e.g. 34, ST5) of the processed body forming area in a circular shape, and 
a processed body removal step of punching the processed body forming area after the slit forming step and the inner diameter removal step (e.g. ST6); and
wherein the inner diameter removal step, the center portion is punched while a reinforcement member (66) is inserted into the slit (e.g. of 41, ¶ [0019]).
Claim 2:  JP’361 further discloses that the inner diameter removal step (ST5) is performed after the slit forming step (in ST1 or ST2).
JP’361 discloses that the processed body is substantially square shaped and not “rectangular” to form a rectangular processed body [as required by Claim 1].
However, Umeda discloses analogous art in manufacturing an art-recognized equivalent laminated [stator] core (e.g. Fig. 2, ¶ [0001]) that includes supplying a workpiece plate (e.g. 33, in Fig. 4) to a die, obtaining a rectangular processed body by punching the workpiece using the die (e.g. Figs. 4, 5); and obtaining a laminated core by fastening the plurality of rectangular processed bodies (e.g. ¶¶ [0037] – [0042]).  The shape of the punch on the die allows for the processed body to be rectangular in shape.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of JP’361 by forming each of the processed bodies in a rectangular in shape by providing a die that allows such a shape during punching, as taught by Umeda, to ultimately produce an art-recognized equivalent laminated [stator] core having the same function and purpose for use in a motor.

Response to Arguments
Applicant's arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
With respect to Claim 1, the applicants’ urge that the prior art does not teach “wherein…is inserted into the slit” (lines 15-16) [see page 6 to 8 of submission].  
The examiner disagrees.  These limitations are met by JP’361, which discloses a pilot pin (66) as the claimed “a reinforcement member”.  Claim 1 does not specify any specific function for the “reinforcement member”.  The term “reinforcement” itself does nothing to add any such function, or at least does not recite as to what is being reinforced.  What is the reinforcement member reinforcing?  Upon reading ¶ [0019] of JP’361, it is clear that pilot pin (66) does actually have the function of reinforcing the stator material (4) during punching.  By inserting the pilot pins (66) into the slits or pilot holes (41), this reinforces and stabilizes the stator material (4) to allow the material to be punched.  Without any such pilot pins, it is understood that there would be problems in the positioning of the stator material (4) during punching, compromising the accuracy, location and shape of the material (4) being punched. 
With respect to “slit forming step” (lines 7-10 of Claim 1), this is not limited to forming only one slit, but can including forming multiple slits.  In this case, anyone of the openings (e.g. 41, 42, ST1, ST2) can be read as the claimed “slit”.
Regarding Claim 4 and the limitations of “the slit having six or more sides in plan view is formed” (line 15), the examiner agrees that JP’361 does not disclose this feature.  The plan view is taken from anyone of the views in Figures 2, 3 and 6 to 8 of JP’361.  The slits (e.g. 41, 42, ST1, ST2) in this view either have one side (circular openings) or four sides (rectangular openings).  None of them have at least six sides.  Therefore, the rejection of Claim 4 with JP’361 has been withdrawn.

Allowable Subject Matter
Claim 4 has been allowed.
Claim 17 has been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
    

    
        1 The interpretation of JP’361 has been taken from a Machine Language Translation in English, a copy of which was attached in the previous office action.